Title: To Thomas Jefferson from William Cabell Rives, 7 January 1826
From: Rives, William Cabell
To: Jefferson, Thomas


Dear Sir,
Washington
Jan. 7th 1826.
Your letter of 30th ult. was duly received & I availed myself of the earliest opportunity of conferring with the Postmaster-General, in relation to the subject of it. He suggested some objections to the establishment of a post-office at the University, & in lieu of it, proposed an arrangement which, if it should take effect, it is hoped, will attain all the ends you had in view—that is, to forward all letters for the University by a special carrier, the moment the mail is opened in Charlottesville, to be delivered to some person  residing at the University, who is to be appointed by the Charlottesville post-master as agent for their receipt & distribution. He has written to the Postmaster at Charlottesville, giving instructions for this arrangement, & designating Mr. Brockenbrough for the post-office agency at the University. The execution of this arrangement will depend upon the assent of the Postmaster at Charlottesville; but the Postmaster-general assures me that if it should not be assented to, or if it should be, & yet not prove satisfactory to yourself, he will either remove the Charlottesville post-office to the University, or establish a distinct post-office there. If occasion should occur for them, it will give me great pleasure to be the organ of your further wishes & instructions upon this subject.—After consultation with my colleagues here, & in conformity to the usual course of proceeding in our House, I have obtained a reference of the subject you confided to us, respecting the remission of the duties demanded of the University, to the committee of Ways & Means. The committee have not yet acted upon it; but from conversations with the chairman & members of the committee, I  entertain no doubt of a favorable decision from them, & I am encouraged to hope for a result, not less propitious, in the House. I will inform you, hereafter, of our farther proceedings upon this subject, & in the mean time, I beg leave to renew to you, with great sincerity, the assurance of my profound & grateful respect.W C Rives.—